Mr. Justice Benson
delivered the opinion of the court.
The assignments of error, of which there are six, are not at all satisfactory, being vague and indefinite, but we have examined the bill of exceptions with great care, and shall consider them as fully as may be necessary to a determination of the question presented.
1. The second assignment complains of the action of the court in permitting the defendants to ask the following question of the plaintiff upon cross-examination :
“You were offered a chance, were you not, after they finally forced it into bankruptcy, to go in with the other members of the company and buy up the assets?”
If this question was ever answered, the bill of exceptions does not disclose the fact, so we are unable to say whether or not plaintiff was injured by the ruling of the court.
2. As to the other assignments, it is sufficient to say that they all attack the rulings of the court in sustaining objections to questions asked by plaintiff, and in every instance there was a failure upon the part of counsel to inform the court as to what the answer was expected to disclose, and the questions themselves do not indicate the reply to be anticipated. This court has held in a number of cases' beginning with Kelley v. Highfield, 15 Or. 277 (14 Pac. 744), that to make such exceptions available the bill of exceptions must show what it was expected to prove by the answer to the question.
The judgment of the trial court is therefore affirmed.
Affirmed.